Exhibit 10.1

Schrödinger, Inc.

 

Restricted Stock Unit Agreement FOR NON-U.S. PARTICIPANTS

Schrödinger, Inc. (the “Company”) hereby grants the following restricted stock
units pursuant to its 2020 Equity Incentive Plan. The terms and conditions
attached hereto are also a part hereof.

 

Notice of Grant

Name of recipient (the “Participant”):

 

Grant Date:

 

Number of restricted stock units (“RSUs”) granted:

 

Number, if any, of RSUs that vest immediately on the grant date:

 

RSUs that are subject to vesting schedule:

 

Vesting Start Date:

 

 

Vesting Schedule:

Vesting Date:

Number of RSUs that Vest:

 

 

 

 

All vesting is dependent on the Participant remaining an Eligible Participant,
as provided herein.

 

This grant of RSUs satisfies in full all commitments that the Company has to the
Participant with respect to the issuance of stock, stock options or other equity
securities.

 

Schrödinger, Inc.


Signature of Participant

 


Street Address

By:

Name of Officer

Title:


City/State/Zip Code

 




1



--------------------------------------------------------------------------------

 

Schrödinger, Inc.

 

Restricted Stock Unit Agreement for Non-U.S. Participants

Incorporated Terms and Conditions

 

1.Award of Restricted Stock Units. The Company hereby grants to the Participant,
subject to the terms and conditions set forth in this Restricted Stock Unit
Agreement for Non-U.S. Participants, including any additional terms and
conditions for the Participant’s country included in the appendix attached
hereto (this “Agreement”) and in the Company’s 2020 Equity Incentive Plan (the
“Plan”), an award with respect to the number of restricted stock units (the
“RSUs”) set forth in the Notice of Grant that forms part of this Agreement (the
“Notice of Grant”). Each RSU represents the right to receive one share of common
stock, $0.01 par value per share, of the Company (the “Common Stock”) upon
vesting of the RSU, subject to the terms and conditions set forth herein.

2.Vesting. The RSUs shall vest in accordance with the Vesting Schedule set forth
in the Notice of Grant (the “Vesting Schedule”). Any fractional shares resulting
from the application of any percentages used in the Vesting Schedule shall be
rounded down to the nearest whole number of RSUs. As soon as practicable after
the vesting of the RSU, the Company will deliver to the Participant, for each
RSU that becomes vested, one share of Common Stock, subject to the payment of
any taxes pursuant to Section 7. The Common Stock will be delivered to the
Participant as soon as practicable following each vesting date, but in any event
within 30 days of such date.

3.Forfeiture of Unvested RSUs Upon Cessation of Service. In the event that the
Participant ceases to be an Eligible Participant (as defined below) for any
reason or no reason, with or without cause, all of the RSUs that are unvested as
of the time of such cessation shall be forfeited immediately and automatically
to the Company, without the payment of any consideration to the Participant,
effective as of such cessation. The Participant shall have no further rights
with respect to the unvested RSUs or any Common Stock that may have been
issuable with respect thereto. The Participant shall be an “Eligible
Participant” if he or she is an employee, director or officer of, or consultant
or advisor to, the Company or any other entity the employees, officers,
directors, consultants or advisors of which are eligible to receive awards of
RSUs under the Plan.

For purposes of the RSUs, the Participant’s status as an Eligible Participant
will be considered terminated as of the date the Participant is no longer
actively providing services to the Company, the Employer or any of the other
affiliates of the Company (regardless of the reason for such termination and
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or engaged or the terms of the
Participant’s employment or service agreement, if any), and unless otherwise
expressly provided in this Agreement or determined by the Company, the
Participant’s right to vest in the RSUs under the Plan, if any, will terminate
as of such date and will not be extended by any notice period (e.g., the period
of service would not include any contractual notice period or any period of
“garden leave” or similar period mandated under employment laws in the
jurisdiction where the participant is employed or providing services or the
terms of the Participant’s employment or service agreement, if any); the
Committee shall have the exclusive discretion to determine when the Participant
is no longer actively providing services for purposes of the RSU grant
(including

2



--------------------------------------------------------------------------------

 

whether the Participant may still be considered to be providing services while
on a leave of absence).

4.Restrictions on Transfer. The Participant shall not sell, assign, transfer,
pledge, hypothecate, encumber or otherwise dispose of, by operation of law or
otherwise (collectively “transfer”) any RSUs, or any interest therein. The
Company shall not be required to treat as the owner of any RSUs or issue any
Common Stock to any transferee to whom such RSUs have been transferred in
violation of any of the provisions of this Agreement.

5.Rights as a Stockholder. The Participant shall have no rights as a stockholder
of the Company with respect to any shares of Common Stock that may be issuable
with respect to the RSUs until the issuance of the shares of Common Stock to the
Participant following the vesting of the RSUs.

6.Provisions of the Plan. This Agreement is subject to the provisions of the
Plan, a copy of which is furnished to the Participant with this Agreement.

 

7.Nature of Grant. In accepting the grant, the Participant acknowledges,
understands and agrees that:

(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

(b)the grant of the RSUs is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future grants of RSUs, or
benefits in lieu of RSUs, even if RSUs have been granted in the past;

(c)all decisions with respect to future RSUs or other grants, if any, will be at
the sole discretion of the Company;

(d)the RSU grant and participation in the Plan shall not create a right to
employment or other service relationship with the Company;

(e)the RSU grant and participation in the Plan shall not be interpreted as
forming or amending an employment or service contract with the Company or the
Employer, and shall not interfere with the ability of the Company, the Employer
or any affiliate of the Company, as applicable, to terminate the Participant’s
employment relationship (if any);

(f)the Participant is voluntarily participating in the Plan;

(g)the RSUs and the shares of Common Stock subject to the RSUs, and the income
from and value of same, are not intended to replace any pension rights or
compensation;

(h)the RSUs and the shares of Common Stock subject to the RSUs, and the income
and value of same, are not part of normal or expected compensation for purposes
of, including but not limited to, calculating any severance, resignation,
termination, redundancy,

3



--------------------------------------------------------------------------------

 

dismissal, end-of-service payments, bonuses, holiday pay, long-service awards,
pension or retirement or welfare benefits or similar payments;

(i)unless otherwise agreed with the Company in writing, the RSUs and the shares
of Common Stock subject to the RSUs, and the income and value of same, are not
granted as consideration for, or in connection with, the service the Participant
may provide as a director of a subsidiary of the Company;

(j)the future value of the underlying shares of Common Stock is unknown,
indeterminable and cannot be predicted with certainty;

(k)no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from the termination of the Participant’s
employment or other service relationship (for any reason whatsoever, whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or engaged or the terms of the
Participant’s employment agreement, if any); and

(l)neither the Company, the Employer nor any other subsidiary or affiliate of
the Company shall be liable for any foreign exchange rate fluctuation between
the Participant’s local currency and the United States Dollar that may affect
the value of the RSU or of any amounts due to me pursuant to the settlement of
the RSU or the subsequent sale of any shares of Common Stock acquired upon
settlement.

 

8.Tax Matters.

(a)Acknowledgments; Responsibility for Taxes. The Participant acknowledges that,
regardless of any action taken by the Company or, if different, the
Participant’s employer (the “Employer”), the ultimate liability for all income
tax, social insurance, payroll tax, fringe benefits tax, payment on account or
other tax-related items related to the Participant’s participation in the Plan
and legally applicable or deemed applicable to the Participant (“Tax-Related
Items”), is and remains the Participant’s responsibility and may exceed the
amount actually withheld by the Company or the Employer. The Participant further
acknowledges that the Company and/or the Employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of this award of RSUs, and (2) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the RSUs to
reduce or eliminate the Participant’s liability for Tax-Related Items or achieve
any particular tax result. Further, if the Participant is subject to Tax-Related
Items in more than one jurisdiction, the Participant acknowledges that the
Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.

(b)Withholding. Prior to the relevant taxable or tax withholding event, as
applicable, the Participant agrees to make adequate arrangements satisfactory to
the Company and/or the Employer to satisfy all Tax-Related Items. At such time
as the Participant is not aware of any material nonpublic information about the
Company or the Common Stock and the Participant is not subject to any
restriction on trading activities with respect to the Common Stock pursuant to
any Company insider trading or other policy, the Participant shall execute the

4



--------------------------------------------------------------------------------

 

instructions set forth in Schedule A attached hereto (the “Automatic Sale
Instructions”) as the means of satisfying such tax obligation. If the
Participant does not execute the Automatic Sale Instructions prior to an
applicable taxable or tax withholding event, the Participant hereby authorizes
the Company and/or the Employer to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:

(i)withholding from the Participant’s wages or other cash compensation paid to
the Participant by the Company and/or the Employer or any affiliate;

(ii)Participant’s payment of a cash amount (including by check representing
readily available funds or a wire transfer); or

(iii)any other arrangement approved by the Committee and permitted under
applicable law.

The Company may withhold or account for Tax-Related Items by considering
statutory or other withholding rates, including minimum or maximum rates
applicable in the Participant’s jurisdiction(s). In the event of
over-withholding, the Participant may receive a refund of any over-withheld
amount in cash (with no entitlement to the equivalent in shares of Common
Stock), or if not refunded, the Participant may seek a refund from the local tax
authorities. In the event of under-withholding, the Participant may be required
to pay any additional Tax-Related Items directly to the applicable tax authority
or to the Company and/or the Employer. If the obligation for Tax-Related Items
is satisfied by withholding in shares of Common Stock, for tax purposes, the
Participant will be deemed to have been issued the full number of shares of
Common Stock subject to the vested RSUs, notwithstanding that a number of the
shares of Common Stock is held back solely for the purpose of paying the
Tax-Related Items.

The Company may refuse to issue or deliver the shares or the proceeds of the
sale of shares of Common Stock, if the Participant fails to comply with his or
her obligations in connection with the Tax-Related Items.

9.Data Protection.

If the Participant would like to participate in the Plan, the Participant will
need to review the information provided in this Section 9 and, declare with its
signature under this agreement consent to processing of Participant’s personal
data for such processing activities requiring consent.

 

If the Participant is based in the EEA+, the Participant has the right to
withdraw his or her consent for such processing activities at any time and
declares that he read the transparency document on the website of the Company
or, if different, the Participant’s employer. The withdrawal of consent does not
affect the lawfulness of processing based on consent before its withdrawal.
Other processing activities (e.g. the transfer of personal data to tax
authorities) are based on other legal grounds, e.g. a legal obligation to which
the controller is subject, or a legitimate interest pursued by the controller or
by a third party. For such processing activities consent is not needed or given
by the Participant.

 

 

5



--------------------------------------------------------------------------------

 

(a)EEA+ Controller and Representative. If the Participant is based in the
European Union (“EU”), the European Economic Area, or the United Kingdom
(collectively “EEA+”), the Participant should note that the Company, with its
registered address at 120 West 45th Street, 17th Floor, New York, New York
10036, United States of America, is the controller responsible for the
processing of the Participant’s personal data in connection with the Agreement
and the Plan. The Company’s representative in the EU by means of Art. 27 GDPR is
Prof. Dr. h.c. Heiko Jonny Maniero, DGD Deutsche Gesellschaft für Datenschutz
GmbH, Fraunhoferring 3, 85238 Petershausen. The representative can be reached by
email at heiko.maniero@dg-datenschutz.de.

(b)Data Collection and Usage. The Company collects, uses and otherwise processes
certain personal data about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, email address, date of
birth, social insurance number, passport or other identification number (e.g.,
resident registration number), salary, nationality, job title, any shares of
stock or directorships held in the Company, details of all RSUs or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in the Participant’s favor, which the Company receives from the
Participant, Participant’s Employer or otherwise in connection with this
Agreement or the Plan (“Data”), for the purposes of implementing, administering
and managing the Plan and allocating Shares pursuant to the Plan.

If the Participant is based in the EEA+, the legal basis, where required, for
the processing of Data by the Company is the necessity of the data processing
for the Company to (i) perform its contractual obligations under this Agreement,
(ii) comply with legal obligations established in the EEA+, (iii) pursue the
legitimate interest of complying with legal obligations established outside of
the EEA+, or (iv) consent of the Participant.

If the Participant is based outside of the EEA+, the legal basis, where
required, for the processing of Data by the Company is the Participant’s
consent, as further described below.

(c)Stock Plan Administration Service Providers. The Company transfers Data to TD
Ameritrade, Inc., an independent service provider, which is assisting the
Company with the implementation, administration and management of the Plan
(“Broker”). In the future, the Company may select a different service provider
and share Data with such other provider serving in a similar manner. Broker will
open an account for the Participant to receive and trade Shares acquired under
the Plan. The Participant may be asked to agree on separate terms and data
processing practices with Broker, with such agreement being a condition to the
ability to participate in the Plan.

(d)International Data Transfers. In the event the Participant resides, works or
is otherwise located outside of the U.S., Data will be transferred from the
Participant’s country to the U.S., where the Company and its service providers
are based. The Participant understands and acknowledges that the U.S. might not
provide a level of protection of personal data equivalent to the level of
protection in the Participant’s country.

If the Participant is based in the EEA+, the legal basis, where required, for
the transfer of Data from the EEA+ to the Company and onward from the Company to
Broker or, as the case may be, a different service provider of the Company in
the U.S. is to satisfy the Company’s contractual

6



--------------------------------------------------------------------------------

 

obligations under the terms of this Agreement and/or its use of the standard
data protection clauses adopted by the EU Commission.

If the Participant is based outside of the EEA+, the Company’s legal basis,
where required, for the transfer of Data from the Participant’s country to the
Company and from the Company onward to Broker or, as the case may be, a
different service provider of the Company is the Participant’s consent, as
further described below.

(e)Data Retention. The Company will hold and use the Data only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan, or as required to comply with legal or regulatory obligations,
including under tax and security laws.

(f)Data Subject Rights. The Participant may have a number of rights under data
privacy laws in his or her jurisdiction. Depending on where the Participant is
based and subject to the conditions set out in applicable law, such rights may
include the right to request from the Company access to and rectification,
erasure or portability of Data, to restrict or object to the processing of Data,
lodge a complaint with a supervisory authority and/or to receive a list with the
names and addresses of any potential recipients of Data. To receive additional
information regarding these rights or to exercise these rights, the Participant
can contact the Company’s data privacy representative at
heiko.maniero@dg-datenschutz.de.

(g)Necessary Disclosure of Personal Data. The Participant understands that
providing the Company with Data is necessary for the performance of the
Agreement and that the Participant’s refusal to provide Data would make it
impossible for the Company to perform its contractual obligations and may affect
the Participant’s ability to participate in the Plan.

(h)Voluntariness and Consequences of Consent Denial or Withdrawal. Participation
in the Plan is voluntary and the Participant is providing any consents referred
to herein on a purely voluntary basis. The Participant understands that he or
she may withdraw any such consent at any time with future effect for any or no
reason. If the Participant does not consent, or if the Participant later seeks
to withdraw the Participant’s consent, the Participant’s salary from or
employment and career with the Employer will not be affected; the only
consequence of refusing or withdrawing the Participant’s consent is that the
Company would not be able to grant the RSUs or other awards to the Participant
or administer or maintain the RSUs. For more information on the consequences of
refusal to consent or withdrawal of consent, the Participant should contact the
Company’s data privacy representative at heiko.maniero@dg-datenschutz.de.

If the Participant is based outside of the EEA+, by accepting the RSUs and
indicating consent via the Company’s online acceptance procedure, the
Participant explicitly declares his or her consent to the entirety of the Data
processing operations described in this Section 9 including, without limitation,
the onward transfer of Data by the Company to Broker or, as the case may be, a
different service provider of the Company in the U.S.

10.Miscellaneous.

(a)Section 409A. The RSUs awarded pursuant to this Agreement are intended to be
exempt from or comply with the requirements of Section 409A of the Code and the
Treasury

7



--------------------------------------------------------------------------------

 

Regulations issued thereunder (“Section 409A”). The delivery of shares of Common
Stock on the vesting of the RSUs may not be accelerated or deferred unless
permitted or required by Section 409A.

(b)No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
participation in the Plan, or the acquisition or sale of the underlying shares
of Common Stock. The Participant understands and agrees that he or she should
consult with the Participant’s own personal tax, legal and financial advisors
regarding participation in the Plan before taking any action related to the
Plan.

(c)Governing Law and Venue. The provisions of this Agreement shall be governed
by and interpreted in accordance with the laws of the State of Delaware,
excluding choice-of-law principles of the law of such state that would require
the application of the laws of a jurisdiction other than the State of Delaware.
For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this grant or this Agreement, the
parties hereby submit to the exclusive jurisdiction of the State of New York and
agree that such litigation shall be conducted only in the courts of New York
County, New York, or the federal courts for the United States for the Southern
District of New York, and no other courts, where this grant is made and/or to be
performed.

(d)Entire Agreement; Enforcement of Rights. This Agreement, together with the
Plan, sets forth the entire agreement and understanding of the parties relating
to the subject matter herein and supersedes all prior discussions, agreements,
commitments, or negotiations between the parties. No adverse modification or
amendment of this Agreement, nor any waiver of any rights under this Agreement,
will be effective unless in writing and signed by the parties to this Agreement
(which may be electronic). The failure by either party to enforce any rights
under this Agreement will not be construed as a waiver of any rights of such
party.

(e)Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable laws, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (a) such
provision shall be excluded from this Agreement, (b) the balance of this
Agreement shall be interpreted as if such provision were so excluded, and (c)
the balance of this Agreement shall be enforceable in accordance with its terms.

(f)Consent to Electronic Delivery and Participation. The Company may, in its
sole discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.

(g)Language. The Participant acknowledges that the Participant is proficient in
the English language and, accordingly, understands the provisions of this
Agreement and the Plan. If the Participant has received this Agreement, or any
other document related to the RSUs and/or the Plan translated into a language
other than English and if the meaning of the translated version is different
than the English version, the English version will control.

8



--------------------------------------------------------------------------------

 

(h)Compliance with Law. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an exemption from any registration, qualification or
other legal requirement applicable to the shares of Common Stock, the Company
shall not be required to deliver any shares issuable upon settlement of the RSU
prior to the completion of any registration or qualification of the shares under
any local, state, federal or foreign securities or exchange control law or under
rulings or regulations of the U.S. Securities and Exchange Commission (“SEC”) or
of any other governmental regulatory body, or prior to obtaining any approval or
other clearance from any local, state, federal or foreign governmental agency,
which registration, qualification or approval the Company shall, in its absolute
discretion, deem necessary or advisable. The Participant understands that the
Company is under no obligation to register or qualify the shares with the SEC or
any state or foreign securities commission or to seek approval or clearance from
any governmental authority for the issuance or sale of the shares. Further, the
Participant agrees that the Company shall have unilateral authority to amend the
Agreement without the Participant’s consent to the extent necessary to comply
with securities or other laws applicable to issuance of shares.

(i)Country-Specific Provisions. The RSUs shall be subject to any special terms
and conditions set forth in the Appendix for the Participant’s country.
Moreover, if the Participant relocates to one of the countries included in the
Appendix, the special terms and conditions for such country will apply to the
Participant to the extent the Company determines that the application of such
terms and conditions is necessary or advisable for legal or administrative
reasons. The Appendix constitutes part of this Agreement.

(j)Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Participant’s participation in the Plan, on the RSUs, and
on any shares of Common Stock issued upon the vesting of the RSUs, to the extent
the Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Participant to accept any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

(k)Insider Trading/Market Abuse Laws. The Participant may be subject to insider
trading restrictions and/or market abuse laws in applicable jurisdictions,
including, but not limited to, the United States and the Participant’s country,
which may affect the Participant’s ability to accept, acquire, sell, or
otherwise dispose of shares of Common Stock, rights to shares of Common Stock
(e.g., RSUs), or rights linked to the value of shares of Common Stock under the
Plan during such times as the Participant is considered to have “inside
information” regarding the Company (as defined by the laws in the applicable
jurisdictions). Insider trading laws and regulations may prohibit the
cancellation or amendment of orders the Participant placed before the
Participant possessed inside information. Furthermore, the Participant could be
prohibited from (i) disclosing the inside information to any third party, which
may include fellow employees and (ii) “tipping” third parties or causing them
otherwise to buy or sell securities. Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under the Company’s trading policy. Neither the Company nor any of its
affiliates will be responsible for such restrictions or liable for the failure
on the Participant’s part to know and abide by such restrictions. The
Participant should consult with his or her own personal advisor regarding
compliance with such restrictions.

9



--------------------------------------------------------------------------------

 

(l)Participant’s Acknowledgements. The Participant acknowledges that he or she:
(i) has read this Agreement; (ii) has been represented in the preparation,
negotiation and execution of this Agreement by legal counsel of the
Participant’s own choice or has voluntarily declined to seek such counsel; (iii)
understands the terms and consequences of this Agreement; (iv) is fully aware of
the legal and binding effect of this Agreement; and (v) agrees that in accepting
this award, to the extent permitted by law, he or she will be bound by any
clawback policy that the Company may adopt in the future.




10



--------------------------------------------------------------------------------

 

Schrödinger, Inc.

 

COUNTRY-SPECIFIC APPENDIX TO

RESTRICTED STOCK UNIT AGREEMENT FOR NON-U.S. PARTICIPANTS

Capitalized terms used but not defined in this Country-Specific Appendix (the
“Appendix”) shall have the same meanings assigned to them in the Plan or the
Agreement.

Terms and Conditions

This Appendix, which is part of the Agreement, includes additional terms and
conditions that govern the RSUs if the Participant works and/or resides in one
of the countries listed below. If the Participant is a citizen or resident of a
country other than the one in which he or she is currently working (or is
considered as such for local law purposes), or if the Participant transfers
employment or residency to a different country after receiving the RSUs, the
Company will, in its discretion, determine the extent to which the terms and
conditions contained herein will be applicable to the recipient.

Notifications

This Appendix also includes information regarding certain other issues about
which the Participant should be aware with respect to participation in the Plan.
The information is based on the securities, exchange control and other laws in
effect in the respective countries as of July 2020. Such laws are often complex
and change frequently. As a result, the recipient should not rely on the
information noted herein as the only source of information relating to the
consequences of participation in the Plan because the information may be
out-of-date when the RSUs vest and/or the Participant sells any shares of Common
Stock acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation. As a result, the Company is not
in a position to assure the Participant of any particular result. Accordingly,
the Participant is strongly advised to seek appropriate professional advice as
to how the relevant laws in the recipient’s country may apply to his or her
situation.

If the Participant is a citizen or resident of a country other than the one in
which he or she is currently working (or is considered as such for local law
purposes), or transfers employment/residency to a different country after
receiving the RSUs, the notifications contained in this Appendix may not be
applicable to the Participant in the same manner.




11



--------------------------------------------------------------------------------

 

AUSTRALIA

 

Notifications

 

Tax Conditions. Subdivision 83A-C of the Income Tax Assessment Act 1997 (Cth)
applies to the RSUs granted under the Plan, such that the RSU grant is intended
to be subject to deferred taxation.

 

Securities Law Information. This grant of RSUs is intended to comply with the
provisions of the Corporations Act 2001, ASIC Regulatory Guide 49 and ASIC Class
Order CO 14/1000. Additional details are set forth in the Australian Offer
Document provided herewith.

 

Exchange Control Information. If the Participant is an Australian resident,
exchange control reporting is required for cash transactions exceeding AUD10,000
and international fund transfers. If an Australian bank is assisting with the
transaction, the bank will file the report on the Participant’s behalf. If there
is no Australian bank involved with the transfer, the Participant will be
required to file the report.

 

FRANCE

Terms and Conditions

 

Consent to Receive Information in English. By accepting the RSUs, the
Participant confirms having read and understood the Plan and the Agreement,
including all terms and conditions included therein, which were provided in the
English language. The Participant accepts the terms of those documents
accordingly.

En acceptant les RSUs, le Titulaire de les RSUs confirme avoir lu et compris le
Plan et le Contrat y relatifs, incluant tous leurs termes et conditions, qui ont
été transmis en langue anglaise. Le Titulaire de les RSUs accepte les
dispositions de ces documents en connaissance de cause.

Notifications

Tax Information. The RSUs are not intended to qualify for special tax and social
security treatment applicable to restricted stock units granted under Section
L.225-197-1 to L.225-197-6 of the French Commercial Code, as amended.

Exchange Control Information. If the Participant imports or exports cash (e.g.,
proceeds from the sale of shares of Common Stock acquired under the Plan) with a
value equal to or exceeding a certain threshold (currently €10,000), and does
not use a financial institution to do so, he or she must submit a report to the
customs and excise authorities.

12



--------------------------------------------------------------------------------

 

Foreign Asset/Account Reporting Information. If the Participant holds cash or
shares of Common Stock outside of France, the Participant must declare all
foreign bank and brokerage accounts (including any accounts that were opened or
closed during the tax year) on an annual basis, on form No. 3916, together with
their income tax return. It is the Participant’s responsibility to comply with
French foreign asset and account reporting requirements, and neither the Company
nor the Employer will be liable for any resulting fines or penalties.

GERMANY

Notifications

 

Exchange Control Information. Cross-border payments in excess of €12,500 in
connection with the purchase or sale of securities (e.g., transfer of proceeds
from the sale of shares of Common Stock into Germany) must be reported monthly
to the German Federal Bank. In the event that German residents make or receive a
payment in excess of this amount, the resident must report the payment to
Bundesbank electronically using the “General Statistics Reporting Portal”
(Allgemeines Meldeportal Statistik) available via Bundesbank’s website:
www.bundesbank.de.

Foreign Asset/Account Reporting Information. If the acquisition of shares of
Common Stock under the Plan leads to a “qualified participation” at any point
during the calendar year, the Participant will need to report the acquisition
when the Participant files his or her tax return for the relevant year. A
qualified participation is attained if (i) the value of the shares of Common
Stock acquired exceeds €150,000 or (ii) in the unlikely event the Participant
holds shares of Common Stock exceeding 10% of the Company’s total Common Stock.

 

 

INDIA

Notifications

 

Exchange Control Information. Indian residents are required to repatriate the
proceeds from the sale of shares of Common Stock to India within specified
timeframes. The Participant must retain the foreign inward remittance
certificate received from the bank where the foreign currency is deposited in
the event that the Reserve Bank of India or the Employer requests proof of
repatriation. It is the Participant’s responsibility to comply with these
requirements. Neither the Company nor the Employer will be liable for any fines
or penalties resulting from the Participant’s failure to comply with any
applicable laws.

 

Foreign Asset/Account Reporting Information. Indian residents are required to
declare any foreign bank accounts and any foreign financial assets (including
shares of Common Stock held outside of India) in their annual tax returns. The
Participant is responsible for complying with this reporting obligation and
should confer with his or her personal tax advisor to determine the
Participant’s obligations in this regard.

Ireland

Notifications

13



--------------------------------------------------------------------------------

 

Director Notification Obligation. If the Participant is a director, shadow
director, or secretary of an Irish affiliate, the Participant is required to
notify such Irish affiliate in writing if the Participant receives or disposes
of an interest in the Company representing more than 1% of the Company’s voting
share capital (e.g., RSUs, shares of Common Stock, etc.), if the Participant
becomes aware of the event giving rise to such notification requirement, or if
the Participant becomes a director, shadow director, or secretary of an Irish
affiliate if such an interest exists at the time. This notification requirement
also applies with respect to the interests of a spouse or children under the age
of 18 (whose interests will be attributed to the director, shadow director, or
secretary).

 

Japan

Notifications

Foreign Asset / Account Reporting Information. The Participant will be required
to report details of any assets held outside of Japan as of December 31st to the
extent such assets have a total net fair market value exceeding ¥50,000,000.
Such report will be due by March 15th each year. The Participant should consult
with his or her personal tax advisor as to whether the reporting obligation
applies to him or her and whether the requirement extends to any outstanding
RSUs, shares of Common Stock and/or cash acquired under the Plan.

 

United Kingdom

 

Terms and Conditions

Tax Matters. The following provision supplements Section 8 of the Agreement:

Without limitation to Section 8 of the Agreement, the Participant agrees that
the Participant is liable for all Tax-Related Items and hereby covenants to pay
all such Tax-Related Items, as and when requested by the Company or the Employer
or by Her Majesty’s Revenue and Customs (“HMRC”) (or any other tax authority or
any other relevant authority). The Participant also agrees to indemnify and keep
indemnified the Company and the Employer against any Tax-Related Items that they
are required to pay or withhold or have paid or will pay to HMRC (or any other
tax authority or any other relevant authority) on the Participant’s behalf.

Notwithstanding the foregoing, if the Participant is a director or an executive
officer of the Company (within the meaning of such terms for purposes of Section
13(k) of the Exchange Act), the Participant acknowledges that the Participant
may not be able to indemnify the Company or the Employer for the amount of any
income tax not collected from or paid by the Participant, as it may be
considered a loan. In this case, the amount of any income tax not collected
within 90 days of the end of the U.K. tax year in which the event giving rise to
the Tax-Related Item(s) occurs may constitute an additional benefit to the
Participant on which additional income tax and National Insurance contributions
(“NICs”) may be payable. The Participant will be responsible for reporting and
paying any income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for reimbursing the Company or the Employer (as
appropriate) for the value of any employee NICs due on this additional benefit,
which the Company or the Employer may recover from the Participant by any of the
means referred to in the Plan or Section 8 of the Agreement.

14



--------------------------------------------------------------------------------

 

NIC Joint Election. As a condition of participation in the Plan and the vesting
and settlement of the Award or receipt of any benefit in connection with the
Award, the Participant agrees to accept any liability for secondary Class 1 NICs
that may be payable by the Company or the Employer (or any successor to the
Company or the Employer) in connection with the RSUs and any event giving rise
to Tax-Related Items (the “Employer’s Liability”). Without prejudice to the
foregoing, the Participant agrees to enter into the following joint election
with the Company, the form of such joint election being formally approved by
HMRC (the “Joint Election”), and any other required consent or elections. The
Participant further agrees to enter into such other Joint Elections as may be
required between the Participant and any successor to the Company and/or the
Employer for the purpose of continuing the effectiveness of the Joint Election.
The Participant further agrees that the Company and/or the Employer may collect
the Employer’s Liability from the Participant by any of the means set forth in
the Plan or Section 8 of the Agreement.

If the Participant does not enter into the Joint Election prior to the vesting
of the RSUs or any other event giving rise to Tax-Related Items, the Participant
will not be entitled to vest in the RSUs and receive shares of Common Stock (or
receive any other benefit in connection with the RSUs) unless and until the
Participant enters into the Joint Election, and no shares of Common Stock or
other benefit will be issued to the Participant under the Plan, without any
liability to the Company, the Employer or any other service recipient.




15



--------------------------------------------------------------------------------

 

Schedule A

 

Automatic Sale Instructions

 

The undersigned hereby consents and agrees that any taxes due on a vesting date
as a result of the vesting of RSUs on such date shall be paid through an
automatic sale of shares as follows:

 

(a)Upon any vesting of RSUs pursuant to Section 2 hereof, the Company shall
arrange for the sale of such number of shares of Common Stock issuable with
respect to the RSUs that vest pursuant to Section 2 as is sufficient to generate
net proceeds sufficient to satisfy the Company’s minimum statutory withholding
obligations with respect to the income recognized by the Participant upon the
vesting of the RSUs (based on minimum statutory withholding rates for all tax
purposes, including payroll and social security taxes, that are applicable to
such income), and the net proceeds of such sale shall be delivered to the
Company in satisfaction of such tax withholding obligations.

(b)The Participant hereby appoints the Chief Executive Officer, the Chief
Financial Officer and the Chief Legal Officer (or a person holding a similar
title), and any of them acting alone and with full power of substitution, to
serve as his or her attorneys in fact to arrange for the sale of the
Participant’s Common Stock in accordance with this Schedule A. The Participant
agrees to execute and deliver such documents, instruments and certificates as
may reasonably be required in connection with the sale of the shares pursuant to
this Schedule A.

(c)The Participant represents to the Company that, as of the date hereof, he or
she is not aware of any material nonpublic information about the Company or the
Common Stock and is not subject to any restriction on trading activities with
respect to the Common Stock pursuant to any Company insider trading policy or
other policy. The Participant and the Company have structured this Agreement,
including this Schedule A, to constitute a “binding contract” relating to the
sale of Common Stock, consistent with the affirmative defense to liability under
Section 10(b) of the Securities Exchange Act of 1934 under Rule 10b5-1(c)
promulgated under such Act.

The Company shall not deliver any shares of Common Stock to the Participant
until it is satisfied that all required withholdings have been made.

 

 

 

_______________________________

 

 

Participant Name: ________________

 

Date: __________________________

 

 

16

